 AUTO WORKERS LOCAL 651 (GENERAL MOTORS CORP.) 479Delphi/Delco East Local 651, International Union, United Automobile, Aerospace and Agricultural Implement Workers of America, AFLŒCIO, (General Motors Corporation) and Corretha Montague and Troy Alexander Jr.  Cases 7ŒCBŒ10955 and 7ŒCBŒ10964 June 26, 2000 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On March 24, 1997, Administrative Law Judge Wal-lace H. Nations issued the attached decision.  The Re-spondent filed exceptions and a supporting brief.  The General Counsel filed an answering brief to the Respon-dent™s exceptions and cross-exceptions with a supporting brief.  The Respondent filed an answering brief to the General Counsel™s cross-exceptions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions,1 except as discussed below, and to adopt the recom-mended Order as modified. The judge found that the Respondent breached its duty of fair representation in violation of Section 8(b)(1)(A) of the Act by failing and refusing to file a grievance on behalf of Charging Party Corretha Montague concerning the Company™s alleged harassment for her dissident un-ion activity.  The Respondent contends that the judge erred because there is no evidence that its conduct toward Montague was arbitrary, discriminatory, or in bad faith.  We find merit in the Respondent™s contention.  For the reasons set forth below, we find that the General Counsel has not established by a preponderance of the evidence that the Respondent failed to file a grievance in bad faith or for discriminatory reasons in breach of its duty of fair representation. Facts A general election for UAW Local 651 was held on March 19, 1996.2  Candidates for president included in-cumbent President Danny Thetford, employee Shufelt, and Charging Party Montague.  On April 20, a runoff election was conducted between Shufelt and Thetford who had received the highest number of votes on March 19.  Before the runoff election, a campaign leaflet was drafted and signed by members of the Local Union, in-cluding Montague.  The leaflet expressed concerns about certain racial slurs allegedly made by Thetford such as ﬁporch monkeysﬂ and ﬁvoodoo sisters.ﬂ  It was distrib-uted by various members, including Montague, to em-ployees arriving for work on April 8.                                                            1 The Board adopts the judge™s finding that the Respondent violated Sec. 8(b)(1)(A) by threatening members with a lawsuit for engaging in activities protected by Sec. 7 of the Act. 2 All dates are in 1996 unless otherwise indicated. On April 11 Montague was called into an interview with the Company™s labor relations representative, Bob Krug, General Superintendent Tom Laviolette, and Mon-tague™s immediate supervisor, Vicky Trudeau.  The in-terview was called under paragraph (76a) of the national collective-bargaining agreement (the agreement) which provides that when discipline is contemplated, an em-ployee will be offered an interview for the opportunity of answering the charges for which discipline is contem-plated.  District Committeeperson Jack Massimino ap-peared on Montague™s behalf for the Union.  At Monta-gue™s request, the Union provided an additional represen-tative to act on her behalf: District Committeeperson Kenny Kruse.  On joining Montague and Massimino before the interview, Kruse told Montague that she had been called into the interview because of the union elec-tion campaign leaflet and could be fired for it. At the beginning of the interview, Montague was ques-tioned about the leaflet and did not admit to her signature on it.  Kruse told the management representatives that Montague was simply informing employees.  When Krug told Montague that she was charged with gross miscon-duct, Kruse asserted that under the constitution of the UAW, individuals were free to criticize elected officers of the Union.  The meeting was then adjourned to the next day. On April 12 the meeting was reconvened with Kruse and Massimino again present on Montague™s behalf.  Krug told Montague that the Company did not condone activity such as the campaign leaflet.  After Montague admitted to her signature on a change of address form, Krug said that the Company would consult handwriting experts to compare the signature on the change of ad-dress form with that on the leaflet.  The meeting ended with Krug stating that he would get back to Montague in the next week. On April 18 Supervisor Trudeau told Montague that the charge against her had been dropped.  On the follow-ing day, Montague told Massimino that she felt the Company had harassed her and violated her civil rights by conducting the (76a) interview.  She told him that she wanted the Civil Rights Committee to investigate a civil rights grievance.  Massimino then called Shopcommit-teeperson Lane.  Massimino later told Montague that Lane had refused to do anything because there was no grievance filed and she would not put in a call for a civil rights investigation ﬁfor this.ﬂ  Massimino told Montague that Lane would see her sometime.  Lane never contacted Montague and Montague took no further action. Discussion It is well settled that a union breaches its duty of fair representation toward employees it represents when it engages in conduct affecting those employees™ employ-331 NLRB No. 59  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  480ment conditions which is arbitrary, discriminatory, or in 
bad faith.  
Vaca v. Sipes,
 386 U.S. 171 (1967).  The judge 
found that the Respondent™s failure to file a grievance on 

Montague™s behalf concerning the two (76a) interviews 
breached its duty of fair representation under each aspect 
of the 
Vaca
 test.  First, he found that when Montague 
asked Massimino to file a civil rights complaint, she nec-
essarily requested the filing of a grievance over harass-
ment for union activity.  The Union™s failure to initiate 
an investigation of the Civil Rights Committee, there-
fore, amounted to a refusal to file a grievance over Mon-
tague™s harassment.  The judge concluded that there was 
no valid reason why a grievance would not have been 
filed, given the facts that the interviews were over Mon-
tague™s involvement with dissident campaign literature 
pursuant to her rights under the agreement and the Act, 
the Union recognized that she had a right to criticize un-
ion officials under the Union constitution, and the Union 
did not usually tolerate Company interference into inter-
nal union affairs.   
Second, the judge found that the Respondent™s failure 
to file a grievance was discriminatory and in bad faith 

because there is sufficient evidence of animus over Mon-
tague™s attack on the Respondent™s leadership and her 
support of an opposition slate of officers.   He pointed to 
testimony that the Respondent™s President Thetford re-
jected Montague™s application for a union position be-

cause she ﬁbadmouthedﬂ  Thetford and the contract.  He 
also relied on Montague™s testimony that she had heard 
from another employee that Thetford had referred to her 
as a ﬁvoodoo sister.ﬂ   
Contrary to the judge, we find the General Counsel has 
not adduced sufficient eviden
ce to conclude that there 
was no reasonable basis for the Respondent™s conduct in 
the circumstances of this case.  Nor do we find that there 
is sufficient evidence of hostility toward Montague to 
support the conclusion that 
the Respondent™s failure to 
file a grievance was discriminatory and in bad faith.   
1.  The allegation that there was no reasonable basis for 
the Respondent™s conduct 
It has long been established that a union, as the em-
ployees™ bargaining representative, must necessarily be 

afforded a ﬁwide range of reasonablenessﬂ in serving the 
unit it represents.  See 
Ford Motor Co. v. Huffman
, 345 
U.S. 330, 338 (1953).  In the exercise of that discretion, a 
union must act in ﬁgood faith, with honesty of purpose, 
and free from reliance on impermissible considerations.ﬂ  

P.P.G. Industries
, 229 NLRB 713 (1977), enf. denied 579 
F.2d 1057 (7th Cir. 1978).  However, it is well settled that a 
union™s refusal to process a grievance does not violate 
the duty of fair representa
tion where the union acted pur-
suant to a reasonable interpretation of the collective-

bargaining agreement and/or a good-faith evaluation re-
garding the merits of the complaint. 
Teamsters Local 815 
(Beth Israel Medical),
 281 NLRB 1130, 1146 (1986) (c
iting 
cases).  In evaluating whether the union™s conduct in 
such cases breached the duty of fair representation, the 
Board™s responsibility  ﬁis not to interpret the pertinent 
contract provisions and determine whether the Union™s 
interpretation [of the contract
] was correct.  Rather, our 
responsibility is to determine whether the Union made a 
reasonable interpretation . . . or whether it acted in an 

arbitrary manner.ﬂ 
General Motors Corp.,
 297 NLRB 31 
(1989).  Applying that standard 
to the record in this case, 
we find that the General Counsel has failed to show that 
the Union™s interpretation of the contract as it applied to 
Montague™s situation was unreasonable. 
There is no allegation and no evidence that the Re-
spondent played any part in
 causing the Company to 
threaten Montague with disciplinary action, or that the 
Respondent acquiesced in the 
Company™s threat to take 
action against her.  The reco
rd reflects that during her 
two interviews with the Company regarding the threat-
ened discipline, the Respondent defended Montague 
against the disciplinary threat
 and asserted her right un-
der the Union™s constitution to criticize elected union 
officers.  Montague testified that she was satisfied with 
the Respondent™s representation of her during the inter-
views.  After the interviews had taken place, the Com-

pany dropped the threat of discipline, and no further ac-
tion was taken against her, by the Company or by the 
Respondent.  The only question thus presented is 
whether the Respondent acted 
arbitrarily when it refused 
Montague™s request that the Civil Rights Committee be 

called in to investigate her complaint that the company 
had harassed her by conducting the paragraph 76(a) in-
terviews. 
As an initial matter, paragraph 76(a) of the collective-
bargaining agreement is an
 employee-protective provi-
sion which requires that whenever the employer is con-
templating discipline of an employee, an interview must 
be afforded to allow the 
employee to respond to the 
charges before discipline is
 actually imposed.  Because 
the employer was in fact 
contemplating disciplinary ac-
tion against Montague, the holding of the interviews 
would appear to have been required by the contract.  It 
was therefore not unreasonable for the Respondent to tell 
Montague that the holding of a paragraph (76a) interview 
was not the kind of matter over which it would file a 
grievance. 
Contrary to the judge, we find that it was not unrea-
sonable for the Respondent to
 decline Montague™s re-
quest for a Civil Rights Committee investigation based 
on its construction of the collective-bargaining agree-
ment as not providing for such committee investigations 
of alleged discrimination on the basis of union activity. 
The agreement contains separate clauses addressing dis-
crimination for union activity and discrimination for 
other proscribed reasons.  Discrimination, interference 
with, restraint, or coercion 
of employees because of un-
ion activity is addressed in paragraph (6) of the agree-
 AUTO WORKERS LOCAL 651 (GENERAL MOTORS CORP.) 481ment.  The paragraph, however, makes no reference to 
the Civil Rights Committee.  (GC Exh. 2, p. 12.)  The 
Civil Rights Committee is mentioned only in paragraph 
(6a), which prohibits discrimination on the basis of race, 
color, religion, age, sex, national origin, or disability.  
Under the agreement, claims of a violation of paragraph 
(6a) may be referred to the Civil Rights Committee for a 

factual investigation and report.  Paragraph (6a), how-
ever, makes no reference to union activity.  (GC Exh. 2, 
p. 12Œ13.)  Thus, under the plain language of the agree-
ment, a grievance on Montague™s behalf alleging dis-
crimination on the basis of union activity would not be 
subject to referral to the Civil Rights Committee.  
We note finally that there is nothing in the record to 
indicate that by filing a grievance or by otherwise refer-
ring Montague™s complaint to the Civil Rights Commit-
tee, Respondent could have obtained any further relief 
for her.  Through its representation of Montague during 
the paragraph (76a) interviews, the Respondent had al-
ready been successful in persuading the employer to drop 
its charges against her. There 
is no evidence that the col-
lective-bargaining agreement between the Company and 
the Respondent authorized 
any remedy for employees 
unjustly threatened with disciplinary action beyond the 
relief which the Respondent obtained for MontagueŠthe 
withdrawal of the threat of discipline.
3  For all these rea-
sons, we conclude the General Counsel has failed to es-
tablish that the Respondent™s failure to pursue the matter 
further, after it had represented Montague and charges 
against her had been dropped, was arbitrary and there-
fore, in breach of the duty of fair representation.  
2. The allegation that the Respondent acted in bad faith 
or for discriminatory reasons 
Montague testified that employee Stan Kubik told her 
that Kubik heard Thetford call Montague a ﬁvoodoo sis-
ter.ﬂ   The judge found that this was evidence of hostility 
and personal animosity toward Montague.   Kubik did 
not testify, and there was no other corroboration of Thet-

ford™s remark about Montague.  Contrary to the judge, 
we find Montague™s uncorroborated testimony is unreli-
able hearsay, which does no
t support a finding that Thet-
ford was, in fact, hostile to Montague.  See 
Ohmite Mfg. 
                                                          
 3 Member Liebman notes that the judge found that there was no 
valid reason for the Respondent™s failure to file a grievance protesting 
the use of a 76(a) interview to investigate internal union conduct, which 
he asserted was part of the harass
ment of Montague.  She disagrees 
with this finding.  Even if the contract arguably permitted a remedy for 
the Employer™s asserted harassment
 of Montague by using the inter-
view in this fashion (e.g., some form of cease-and-desist order or de-
claratory judgment ruling), the Respondent™s failure to pursue this 
avenue cannot be considered unreasonable, unjustified, or arbitrary. 
The duty of fair representation doe
s not require that every possible 
option be exercised.  It requires, in
stead, that the union deal fairly in 
discharging its obligations.  
Teamsters Local 355, 
229 NLRB 1319 
(1977), enfd. 597 F.2d 388 (4th Cir. 1979).  The Respondent clearly 
met that standard here by accompli
shing the withdrawal of charges 
against Montague. 
Co.,
 290 NLRB 1036, 1037 (1988) (the Board approved 
the judge™s rejection of similarly uncorroborated testi-
mony as unreliable hearsay and adopted the judge™s dis-
missal of an allegation of a threat of plant closure sup-
ported solely by such hearsay). 
Montague also testified that she had been told that the 
Respondent™s president, Thet
ford, would not approve her 
application for appointment 
to a union post because she 
was ﬁbadmouthingﬂ Thetford and the contract.  The 
judge found that this was additional evidence of hostility 
and personal animosity toward Montague.  Under Board 
precedent, however, a union has a legitimate interest in 
demanding loyalty from persons whom it designates to 
serve in an appointive position.  
Shenango Inc.,
 237 
NLRB 1355 (1978).  See also 
General Motors Corp.,
 313 NLRB 998 at fn. 2 (1994), and 
Teamsters Local 282 
(General Contractors), 
280 NLRB 733, 734 (1986).  Thus, 
the Respondent had a lawful institutional reason for re-
fusing to appoint Montague to a union position because 
of her negative comments ab
out Thetford and the con-
tract.  Accordingly, we find the refusal to appoint Mon-
tague to a union position because of her opposition is 
insufficient evidence to establish that the Respondent is 
hostile toward Montague in matters where it has no le-

gitimate interest in her opposition, or that its conduct 
toward Montague was discriminatory and in bad faith.  
Conclusion 
Having found that there is in
sufficient evidence to es-
tablish that the Respondent™s failure to file a grievance 
on Montague™s behalf was arbitrary, discriminatory, or in 

bad faith, we conclude that the Respondent did not 
breach its duty of fair representation in violation of Sec-
tion 8 (b)(1)(A) of the Act.  
Accordingly, we dismiss this 
allegation of the complaint.  
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Del-

phi/Delco East Local 651, International Union, United 
Automobile, Aerospace and Agricultural Implement 
Workers of America (UAW),
 AFLŒCIO, Flint, Michi-
gan, its officers, agents, and representatives, shall take 
the action set forth in the Order as modified. 
1.  Delete paragraph 1(b) and reletter the remaining 
paragraph. 
2.  Substitute the attached notice for that of the admin-
istrative law judge. 
 APPENDIX 
NOTICE TO MEMBERS 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  482The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT threaten members with a lawsuit for 
engaging in activities protected by Section 7 of the Act.   
WE WILL NOT in any like or related manner restrain 
or coerce you in the exercise of the rights guaranteed you 
by Section 7 of the Act. 
WE WILL notify all employees who received the 
April 12, 1996 letter from Union President Danny Thet-

ford that we are withdrawing 
the letter and any threat to 
sue contained in that letter.  
DELPHI/DELCO EAST LOCAL 651, 
INTERNATIONAL UNION, UNITED AUTOMOBILE, 
AEROSPACE AND AGRICULTURAL IMPLEMENT 
WORKERS OF AMERICA, AFLŒCIO 
 Gary Saltzgiver, Esq., 
of Detroit, Michigan, for the General 
Counsel. 
Ellen F. Moss, Esq., 
of Southfield, Michigan, for the Respon-
dent. 
DECISION STATEMENT OF THE CASE 
WALLACE H. NATIONS, Administrative Law Judge.  This 
case was tried in Flint, Michigan, on December 18, 1996.  The 
charge in Case 7ŒCBŒ10955 was filed on May 31, 1996, and 
the charge in Case 7ŒCBŒ10964 was filed on June 7.
1  Com-
plaint issued in both cases and an order consolidating com-

plaints issued on August 14.  
The complaint alleges that Del-
phi/Delco East Local 651, Inte
rnational Union, United Auto-
mobile, Aerospace and Agricultural Implement Workers of 
America (UAW), AFLŒCIO (Local Union or Respondent) has 
engaged in conduct in violation of Section 8(b)(1)(A) of the 
National Labor Relations Act 
(the Act). Respondent filed 
timely answer to the complaints
. Hearing was held in these 
matters in Flint, Michigan, on December 18, and briefs were 
filed by the General Counsel and the Respondent on or about 
January 27, 1997.  
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and Re
spondent, I make the following 
FINDINGS OF FACT 
I. JURISDICTION The Employer, General Motors 
Corporation, a corporation, 
engages in the manufacture, nonr
etail sale, and distribution of 

automobiles and related automotive parts at its facility in Flint, 
                                                          
                                                           
1 All dates are in 1996 unless otherwise indicated. 
Michigan. It is admitted, and I find, that it is an employer en-
gaged in commerce within the m
eaning of Section 2(2), (6), and (7) of the Act and that the Respondent Local Union is a 
labor organization within the m
eaning of Section 2(5) of the 
Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
In the context of an internal union election held in the spring 
of 1996, the Respondent is alleged to have violated the Act in 
two ways: 
1. About April 12, by its agent and president, Danny Thet-
ford, in writing, threatened Charging Party Troy Alexander Jr. 
and others with a lawsuit. 
2. Since about April 19, by its admitted agents Don 
Beauchamp, Nancy Lane, and Butc
h Massimino, refused to file 
a grievance on behalf of Charging Party Corretha Montague 
regarding the Employer™s threat 
to discipline her on about April 
11 to April 18.  
A.  Background to the Allege
d Unfair Labor Practices 
Respondent, a labor organization with an office and place of 
business in Flint, Michigan, represents a unit of employees at 
the General Motors Delphi/Delco East plant, including the 
Charging Parties. Local Union officers are selected by periodic 
election. A general election for UAW Local 651 officers was 
conducted on March 19, 1996. Within UAW Local 651 exist 
factions organized as caucuses, offering different agenda and 
slates of candidates. Candidate
s for president included incum-
bent President Danny Thetford of the United for Progress (UP) 
slate, Denny Shufelt of the United Alliance of Workers slate, 
and Corretha Montague, who ran as an independent. Montague 
campaigned and passed out he
r own campaign literature. 
Shufelt and Thetford received 
the two highest vote totals on March 19,2 and there was a runoff election on April 20. Thet-
ford was elected president of UAW Local 651 that day.  
Some time before the runoff election, a group of members 
met to discuss Thetford and the campaign. The result was a 
campaign leaflet drafted by me
mber Leland Jones and others. Montague, one of the drafters of
 the campaign leaflet, indicated 
the intent of the leaflet was to support candidate Shufelt over 
Thetford. The leaflet expressed concerns of minority members 
of the Local Union as to racial insensitivity by Thetford mani-
fested by certain ethnic remarks alleged to have been made by 
him at one time or another. These remarks as set out in the 
leaflet were ﬁtokens,ﬂ ﬁporch
 monkeysﬂ and ﬁvoodoo sisters.ﬂ 
With the exception of the word ﬁtoken,ﬂ which Montague heard 
Thetford state in a caucus years before, the other racial slurs 
alleged to have been muttered by Thetford came to the attention 
of the leaflet writers from agents of the Local Union including 
Larry Cochrane, then district committeeman, Gary Rowe, then 
assistant Civil Rights Committee chairperson, and Stan Kubic, 
financial secretary.
3 The leaflet was signed by six members of 
 2 Other witnesses recalled the runoff date as April 16. 
3 Thetford vigorously denies using the demeaning terms ﬁporch 
monkeysﬂ and ﬁvoodoo sisters.ﬂ Indeed there is nothing other than 
hearsay evidence to suggest he has used these terms. On the other hand, 
there is nothing to cast doubt on the testimony of the General Counsel™s 
witnesses that they heard from one or more of the above named indi-
viduals that Thetford had used these terms. Thetford admitted using the 
term ﬁtoken,ﬂ but testified that he 
used it in the context that minority 
candidates should not be token, but should be candidates that could get 

elected and could be supported by the UP caucus. The UP caucus did 
run minority candidates on its slate. 
 AUTO WORKERS LOCAL 651 (GENERAL MOTORS CORP.) 483the Local Union, including Mont
ague and Alexander. None of 
the signatories belonged to the UP
 caucus. The leaflet gave the 
impression that it was also spons
ored by UP caucus members 
and members of the Civil Rights Committee, an impression 
which was not true. This leafle
t was distributed by various 
members, including Montague, to
 employees arriving for work 

at the plant on or about April 8. 
B. Union President Danny Thetfo
rd™s Response to the Leaflet On learning of the campaign leaflet critical of him, Thetford 
was upset because he contends he has not used the racist terms 
attributed to him, and because the leaflet implied that it was 
supported by the Civil Rights Committee and other members of 
the UP caucus, an implication that was not true. Therefore, on 
April 12, before the runoff election, he caused to be prepared 
by his then personal attorney 
(GC Exh. 7), a letter demanding 
retraction of the allegations agains
t him in the leaflet. This let-
ter, written on official union stationary naming Thetford as 
president, was to be delivered to each of the signatories to the 
campaign leaflet.
4 The letter, which was signed by Thetford, 
after demanding retraction states, inter alia: 
 ﬁPursuant to MCLA 600.2911, et seq, you are required 
to issue your retractions in the same form and manner in 
which you published your defa
matory remarks. Further, 
you are granted a reasonable time in which to make retrac-
tion. . . .ﬂ I am in the process of retaining counsel to prose-
cute my claims against you to full conclusions.
5  Although Thetford testified that
 he later learned that he 
should not have sent these letter
s on official union stationary, 
he admitted that he never wrote any member to retract the pur-
ported involvement of the Local Union.
6 Thetford testified that 
after he won the runoff election, he decided not to pursue a 
lawsuit, noting its cost, that ﬁthe election was overﬂ and that it 
was time to ﬁmove on about the 
business of the Local Union.ﬂ A threat by a union to resort to civil courts as a tactic calcu-
lated to restrain employees in the exercise of rights guaranteed 

by Section 7 of the Act constitutes a violation of Section 8(b)(1)(A). 
Electrical Workers IBEW Loca
l 11 (Electrical Contractors), 
258 
NLRB 374, 375 (1981). The activities of the employees, includ-
ing Alexander, in connection wi
th the campaign leaflet to oust 
the incumbent union leadership and elect new union officials 
are concerted activities protected by Section 7 of the Act. 
Plumbers Local 137 (Hames Construction Co.), 
207 NLRB 359, 365 (1973). A threat to sue, whether by a union or an em-
ployer, by its nature is harassing
 and intimidating, and violates 
8(b)(1)(A) where made in connection with the protected con-
certed activities of the threatened dissidents. 
Utility Workers 
Local 1Œ2 (Consolidated Edison), 
312 NLRB 1143, fn. 2 (1993). I 
                                                          
                                                           
4 The record is not clear whether 
each such signatory did receive the 
letter, though it is certain that Charging Party Troy Alexander Jr. was 
served with one. Alexander testified that the letter was hand delivered 
to his home by a stranger, who 
flashed a special deputy badge. The 
manner of delivery caused Alexander to 
believe at least initially that he 
had been served with a document through the court system. He later 
learned this was not the case. 
5 The cited Michigan statute requires, inter alia,
 a written demand for 
retraction before a damage suit may be brought for defamation. 
6 Thetford also sought to excuse this error by saying he did not sign 
the letter in his official capacity as 
president as his office is not typed 
after his signature as was his normal practice. How the recipients of the 

letter were supposed to know of this practice is unknown and I find that 

this excuse does not
 absolve the obvious violation of the Act. 
do not question Thetford™s person
al distress over the allegations 
of the campaign leaflet and his personal desire to seek a retrac-
tion. I do not question his pers
onal right to demand retraction 
and/or file a personal defamation lawsuit against the leaflet™s 
authors. On the other hand, the letters which Local Union 
President Thetford cause to be delivered were signed on official 
union stationery. These letters t
hus gave the clear impression 
that the Local Union, not Thetford alone, was demanding a 
retraction of the allegations of the campaign leaflet and threat-
ening a lawsuit if this demand 
was not met. As Thetford was 
the incumbent president of the Local Union he was clearly an 
agent of the Union and the Union must take responsibility for 
his actions in this regard. As a threat from the Local Union, the 
letter could have no legitimate pu
rpose and is clearly an attempt 
to interfere with, restrain, and coerce the leaflet™s signers in the 

exercise of their protected Sect
ion 7 rights. Under the factual 
circumstances of this case, the threat, by its timing and delivery 

on official UAW Local Union stationary, was connected with 
and objectively calculated to re
strain dissident members pro-
tected campaign activity, in violation of the Act. Id.
 Laborers Local 423 (Dugan & Meyers), 
308 NLRB 635, 639 (1992); Consolidated Edison Co., 
286 NLRB 1031 (1987); 
S. E. Nich-ols Marcy Corp., 
229 NLRB 75 (1977); 
Clyde Taylor Co., 
127 NLRB 103, 108 (1960).  
C. The Employer™s 
Response to the Leaflet and the Respon-
dent™s Response to that Action 
On April 11, 1996, Montague was called by supervision into 
a meeting in the office of Bob Kr
ug, the Employer™s labor rela-
tions representative, pursuant to paragraph (76a) of the national 
contract, called a ﬁ(76a)ﬂ interv
iew. Paragraph (76a) provides, 
in pertinent part, that whenever discipline, including discharge, 
is contemplated, an employee will be offered an interview to 
allow for answering the charges for which discipline is contem-
plated. Initially, one district committeeperson Jack ﬁButchﬂ 
Massimino, appeared on Montague™s behalf for the Union. 
Montague had no idea at this point why she had been called 
into the interview, but noted with concern that there were three 
management representatives in 
Krug™s office, they being Krug, 
General Superintendent Tom La
violette, and Montague™s im-mediate supervisor, Vicky Trudeau. According to Montague, 
she requested Massimino contact 
and request the presence of 
her shop committeeperson, Nancy Lane, and her shop chairper-

son, Don Beauchamp. Massimino testified Montague did not 
ask for additional representation, but that he knew that this 
meeting was a serious matter whic
h could result in Montague™s 
discharge and without being aske
d, proceeded to call Lane. He 
was told that she was in a meet
ing and was too busy to attend. 
According to Massamino, Lane 
sent District Committeeman 

Kenny Kruse in her place.
7 Massimino, Lane, and Beauchamp 
are members of the UP caucus. 
Union Representative Kenny Kruse then appeared at the 
(76a) interview and he, Massi
mino and Montague caucused. 
Kruse then informed Montague that she had been called into 
the disciplinary meeting because of the campaign flyer and 
could be fired over it. Montag
ue inquired of Kruse and Mas-
simino as to what business their internal politics was to General 

Motors. Montague also asserted that Kruse recommended that 
she not admit to having signed the flyer. Kruse did not testify, 
 7 I credit Montague™s version of this interchange. Lane was not 
called and I found Montague to be th
e more credible of the witnesses 
testifying about the events surrounding the (76a) interview. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  484but Massimino testified that Kruse told Montague that it would 
be better not to bring up the fact that she had signed the leaflet. 
Massimino disputed Montague™s 
testimony that Kruse advised 

her to lie about signing the leafle
t. I credit Montague in this 
regard for two reasons. First, the author of the advice in ques-tion, Kenny Kruse was not called
 to testify. Second, it was 
obvious from the subject matter of the interview that Montague 
was going to be asked if she signed the leaflet. Simply telling 
her not to bring the matter up is
 meaningless unless he advised her how to answer. 
In any event she did not admit to her signature once the 
meeting began, and she was que
stioned by management about 
the campaign flyer. Montague testified that at the meeting, 

Kruse indicated that Montague 
was just informing employees, 
but Krug informed Montague that she was charged with gross 
misconduct. According to Massam
ino, Kruse advised her that 
according to the constitution of the UAW, individuals were free 
to criticize elected officers of the Union. The meeting was ad-
journed to the following day. 
At about 1 p.m. on April 12, 1996, management reconvened 
its meeting with Montague. Kr
use and Massimino were again 
present with Montague. Montague 
admitted to her signature on 
a change of address form, and Krug informed Montague that 
the Company did not condone this type of activity. Krug indi-
cated to Montague and the union representatives that the Com-
pany would be in touch with handwriting experts to check sig-
natures and he would get back with Montague some time the 
next week. The meeting ended. 
Montague testified that on April 18, Trudeau informed her 
that the charges against her had been dropped. Montague indi-
cated that she then asked for Massimino and he came to see her 
the next morning. Montague testified that she informed Mas-
simino that she felt that the Company had harassed her by con-
ducting the (76a) interview and had violated her civil rights. 
According to Montague, she told Massimino that she wanted to 
talk to Nancy Lane and to get the Civil Rights Committee down 

there to investigate a civil rights grievance. Again, according to 
Montague, Massimino then called 
Lane who refused to do any-
thing, informing Massimino that 
there was no paragraph (6) or (6a) grievance filed, and that she would not put in a civil rights 
call ﬁfor this.ﬂ Montague recalled that Massimino then told her 
that Lane would be down to see her some time, but did not 
know when. Lane never came. 
On this point, Massimino™s testimony varies somewhat from 
that of Montague. According 
to Massimino™s testimony, Mon-
tague asked to have the Civil Rights Committee brought in 
because she was being harassed by the Employer. He told Mon-
tague that he would talk to La
ne who would decide whether or 
not to call in the Civil Rights Committee. According to Mas-

simino, he approached Lane who 
told him that she did not feel it was appropriate to call in the Committee and did not feel that 
there was a grievance to be filed. Massimino testified that he 
did not feel that there was a meri
torious claim here. He testified 
that he told Montague that La
ne did not feel that the Civil Rights Committee needed to be called in under the circum-
stances and that the Employer ha
d a right to conduct an investi-
gatory interview. Massimino testified that Montague never 
indicated that she wanted to fi
le a grievance and later added 
that even if she had asked, he w
ould have refused to file one as he did not feel that there was harassment by the Employer. 
Under the collective-bargaining agreement, section 6a, the 
Civil Rights Committee is called in for violations of the agree-
ment concerning race, sex, disa
bility, or like 
discrimination. The filing of a grievance and an appeal of the grievance to the 

shop committee is a condition precedent to any factual investi-
gation by the Civil Rights Committee, a fact of which Mas-
simino was aware. Massimino™s 
notes taken from his calendar 
book reveal that Montague firs
t asked Massimino for the Civil 
Rights Committee back on April 12, at a time when she was 
still on notice of discipline. I find Massimino™s testimony dis-
ingenuous. Lane was not called to testify and I will never know 
what she was told or what she really knew about the situation. 
However, Massimino was privy to
 a number of facts which in 
my opinion should have led to the filing of a grievance if he, 
and the Union, were attempting to represent Montague in good 
faith. First, the interview wa
s over her involvement with a union election campaign flyer prepared pursuant to a right ex-
pressed in section (6) of the na
tional contract, as well as a fun-
damental right under Section 7 of the Act. Second, there is no 

evidence that any other signatory to the involved campaign 
flyer was similarly interrogated by the Employer. Third, in his 
testimony, Massimino admitted that his fellow representative 
Kruse told the Employer that Montague was free under the 
UAW constitution to criticize elected union officials. Thetford 
himself testified that the Union does not usually tolerate Em-
ployer interference in internal union elections. Contrary to the 
position taken by Massimino and the Union, I cannot find a 
valid reason why a grievance would not have been filed.
8 It is settled law that the activities of employees to oust in-
cumbent union leadership and elect new union officials in an 
internal union election are concerted activities protected by 
Section 7 of the Act. Section 8(b)(1)(A) of the Act makes it an 
unfair labor practice for a union to restrain or coerce an em-
ployee in the exercise of his or her Section 7 rights. 
Utility 
Workers Local 1Œ2 (Consolidated Edison), 
supra; Plumbers Local 137, supra; Rust Engineering Co. v. NLRB, 
445 F.2d 172 
(6th Cir. 1971); Operating Engineers Local 18 (Earl G. Crea-
ger, Inc.), 
141 NLRB 512, 518 (1963).  
Freedom of speech is a basic 
tenet of federal labor policy. 
The U.S. Supreme Court has recognized that a ﬁbroad toler-

anceﬂ for campaign rhetoric favoring ﬁuninhibited, robust and 
wide-open debateﬂ in furthera
nce of union democracy is em-
bedded in federal policy and has 
essentially adopted a ﬁpublic 
figureﬂ standard as to defamati
on suits, requiring that to be actionable a campaign 
statement must be made with knowledge of its falsity or a reckless disregard for its truth. 
Letter Carriers 
v. Austin, 
418 U.S. 264 (1974); 
Linn v. United Plant Guard Workers Local 114, 383 U.S. 53 (1966). Indeed, union materi-
als which are inflammatory or otherwise defamatory are pro-
tected under Section 7 of the Act by this standard. As stated by 
the Court in Letter Carriers, 
supra, ﬁ
Linn recognized that fed-eral law gives a union license to 
use intemperate, abusive, or 
insulting language without fear of restraint or penalty if it be-
lieves such rhetoric to be an effective means to make its 
points.ﬂ Under this standard, repulsive speech is tolerated as 
long as it falls short of deliberate or reckless untruth. 
Letter 
Carriers, 
supra. The evidence ampl
y supports a finding that 
those minority members who pr
omulgated (GC Exh. 6) had 
reason to believe that the allegations against candidate Thetford 

contained within their campaign leaflet were true. 
                                                          
 8 Montague filed unfair labor practice charges against General Mo-
tors and Respondent over this incident. General Motors settled the case 
against it.  AUTO WORKERS LOCAL 651 (GENERAL MOTORS CORP.) 485This democratic principle is
 also recognized by the UAW. 
As expressed in its Constitution, ﬁEach member shall have full 
freedom of speech . . . Each member shall have the right freely 
to criticize the policies and personalities of Union officials.ﬂ 
UAW constitution at page 140. 
The (76a) disciplinary interview of Montague was an inci-
dent the likes of which apparen
tly had never before occurred. 
Respondent™s agents certainly knew that it was an unwarranted 

intrusion into a matter related to union political literature and 
its internal elections. As Thetford admitted, this intrusion into 
union politics is something the Un
ion usually does not tolerate. 
However, it not only tolerated th
is harassment of Montague, its agents seemed determined to let it continue.
9 As noted above, 
Massimino determined on his own that he would not file a 
grievance if asked. Whether or
 not Montague directly asked 
him to file a grievance, by admi
ttedly asking him to file a civil 
rights complaint, she necessarily
 asked for a grievance filing. 
Massimino™s notes indicate that such a request was made on 

April 12. Lane, if in fact contacted by Massimino, did not initi-
ate an investigation to see if a civil rights violation had oc-
curred and it is clear that no investigation of the matter was 
conducted by the Civil Rights Committee. As Thetford ac-
knowledged in his testimony, unde
r paragraphs 6 and (6a) of 
the national contract, such factual investigations are conducted 
by the Civil Rights Committee, which then determines if there 
is just cause to proceed with the grievance or withdraw it.  
Under the circumstances, I do not believe any good faith de-
fense can be claimed by Resp
ondent. Montague, a candidate 
herself in the main election, is the only signatory to the leaflet 

investigated by the Employer. Her actions in signing and dis-
tributing the leaflet are protec
ted activities as noted above. 
Absent any credible justificatio
n by the Respondent, I will find 
that Respondent violated the ac
t by not filing a grievance on 
Montague™s behalf over the Em
ployer™s section (76a) inter-
view. There is sufficient evidence in this record to find that 
Respondent failed to act in Montague™s behalf because of its 

animus over Montague™s attack 
on its leadership and her sup-
port of an opposition slate of officers. Respondent would have 

me find that the Act could not be violated because Montague did not repeatedly seek to have
 a grievance filed or alterna-
tively, hunt down Lane to force 
her to take action on the civil 
rights complaint. Perhaps this argument of failure to exercise 

due diligence on the part of Montague would have merit if 
nothing else was going on at the 
same time. However, as found 
above, Montague and the other signe
rs of the leaflet in question 
were being threatened with a lawsuit, as far as they knew, by 
the same union officials who wo
uld process her grievance. She 
chose to go to the Board to remedy her complaints and under 
the circumstances, this appears to me to be fully justified. 
As the exclusive bargaining representative, UAW Local 651 
has the statutory obligation to represent fairly, impartially, and 
in good faith the interests of all members of the bargaining unit, 
                                                          
                                                           
9 Even prior to the preparation and distribution of the campaign leaf-
let at issue here, there is evidence th
at friction existed between Thetford 
and Montague. Shortly after Thetford
™s appointment to the position of 
union president in 1995, Montague 
applied for appointment to a union 
post, but she learned from another 
union official, Don Beauchamp that 
while he had no problem, Thetford 
would not approve her appointment 
because she was allegedly bad-mouthing Thetford and the contract. 
Thetford™s hostility toward Montague 
is also apparent by the charac-terization attributed to Thetford that Montague is one of the ﬁvoodoo 
sisters.ﬂ including those in the minority, 
without hostility or discrimina-tion. Vaca v. Sipes, 
386 U.S. 171 (1967). Under the instant 
circumstances of political opposition, apparent personal ani-
mosities, the dissident campaign literature which was at the 
heart of the harassment by the Employer, and the absence of 
any civil rights investigation into the merits of the situation, 
Respondent™s failure or refusal,
 without legitimate reasons advanced therefor, to take step
s on Montague™s behalf regard-
ing her request for invocation of the Civil Rights Committee, 
which implicitly requires the fi
ling of a grievance, was arbi-trary, hostile, discriminatory, and in bad faith, in violation of 
Section 8(b)(1)(A) of the Act. 
Auto Workers Local 417 (Falcon 
Industries), 
245 NLRB 527, 534Œ535 (1979); 
Service Employ-
ees Local 579, 229 NLRB 692, 695Œ696 (1977).
10 CONCLUSIONS OF LAW 
1. General Motors Corporation is an employer within the 
meaning of Section 2(2), (6), and (7) of the Act. 
2. The Respondent Union is a 
labor organization within the 
meaning of Section 2(5) of the Act.  
3. Respondent Union violated Section 8(b)(1)(A) of the Act 
by 
(a) About April 12, 1996, by its agent, Danny Thetford, in 
writing, threatening members with a lawsuit for engaging in 
activities protected by 
Section 7 of the Act. 
(b) Since about April 19, 1996, failing and/or refusing to file 
a grievance on behalf of member Corretha Montague regarding 
the Employer™s threat to discip
line Montague because she en-
gaged in activities protected 
by Section 7 of the Act. 
4. The unfair labor practices committed by Respondent Un-
ion are unfair labor practices affecting commerce within the 

meaning of Section 2(6) and (7) of the Act. 
REMEDY Having found that Respondent has 
violated the Act, I shall 
recommend that it cease and desist therefrom and from engag-
ing in any like or related conduct, and take the following af-
firmative action to effectuate the policies of the Act. 
It is recommended that Respondent be ordered, within 14 
days of the date of the Board™s Order, to notify all employees 
who received the April 12, 1996 letter from Union President 
Danny Thetford that it is withdrawing the letter and any threat 
to sue contained in that letter. It is further recommended that 
Respondent, within 14 days of 
the Board™s Order, post notice that it will cease and desi
st from its unlawful conduct.
11   10 The General Counsel asserts that assuring Montague that Lane 
would contact her and presumably take
 care of the matter, as Montague 
testified, when Lane had no such 
intent, and then abandoning further 
effort with explanation or notice to Montague is a further violation of 
the Act. I hesitate to so find becau
se the record is so undeveloped with 
respect to what knowledge Lane had about the matter, if anything. I 
believe the purposes of the Act are be
st served by the findings I have 
made which are supported by demonstrable facts and not just infer-
ences. 11 The General Counsel asserts that
 Respondent should be ordered to 
file and process to arbitration, if
 necessary, a grievance over the Em-
ployer™s threat to discipline Charging Party Montague. I do not agree. 
The Employer was also charged with a violation of the Act over its 

actions in this regard and that matter has ended in a settlement, pre-
sumably satisfactory to the Charging Party and to the Region. To pur-
sue a grievance, which in all likel
ihood is now time barred, and for 
which the ultimate remedy has b
een secured through Board processes 
seems to me to be a meaningless act. I believe the purposes of the Act 

and the rights of the Charging Party, under the circumstances, will be 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  486On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
12  ORDER The Respondent, Delphi/Delco East Local 651, International 
Union, United Automobile, Aerospace and Agricultural Im-
plement Workers of America (UAW), AFLŒCIO, Flint, Michi-
gan, its officers, agents, and representatives, shall 
1. Cease and desist from 
(a) Threatening members with a lawsuit for engaging in ac-
tivities protected by Section 7 of the Act. 
(b) Failing and/or refusing to file a grievance on behalf of 
represented employees because th
ey engaged in activities pro-
tected by Section 7 of the Act. 
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of rights guaranteed by 
Section 7 of the Act. 
2. Take the following affirmative action deemed necessary to 
effectuate the policies of the Act 
(a) Within 14 days of the date of this Order, notify all em-
ployees who received the April 12, 1996 letter from Union 
                                                                                            
                                                           
best served by the notice posting, which sets forth the unlawful conduct 
of the Respondent and includes a requi
rement that it cease and desist 
from such conduct or any like or related conduct in the future. 
12 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
President Danny Thetford that it
 is withdrawing the letter and 
any threat to sue contained in that letter. 
(b) Within 14 days after service by the Region, post at its un-
ion office in Flint, Michigan, and on any union bulletin boards 
at the Employer™s Flint, Michigan facility, copies of the at-
tached notice marked ﬁAppendix.ﬂ
13 Copies of the notice, on 
forms provided by the Regional Director for Region 7, after 
being signed by the Respondent™s authorized representative, 
shall be posted by the Respondent immediately on receipt and 
maintained for 60 consecutive days in conspicuous places in-
cluding all places where notices to union members are custom-arily posted. Reasonable steps sh
all be taken by the Respondent 
to ensure that the notices are not altered, defaced, or covered by 
any other material. In the event that, during the pendency of 
these proceedings, the Responden
t has gone out of business or 
the Employer has closed the facility involved in these proceed-
ings, the Respondent shall duplic
ate and mail, at its own ex-pense, a copy of the notice to all current employees and former 

employees employed by General Motors Corporation at its 
Delphi/Delco East Plant in Flint, Michigan, since May 31, 
1996. (c) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
 13 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 